             Case 1:21-cv-00541-RP Document 24 Filed 07/14/21 Page 1 of 9




                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF TEXAS
                                        AUSTIN DIVISION

    JOHN DOE,                                              §
                                                           §
           Plaintiff,                                      §
                                                           §
    v.                                                     §             CASE NO: 1:21-CV-541-RP
                                                           §
    SOUTHWESTERN UNIVERSITY and                            §
    SHELLEY STORY,                                         §
                                                           §
           Defendants.                                     §

         DEFENDANT’S OPPOSITION TO PLAINTIFF’S MOTION FOR INJUNCTIVE
                                   RELIEF

          Defendant Southwestern University (“Southwestern” or the “University”) respectfully asks

this court to deny Plaintiff’s request 1 for a preliminary 2 injunction—an extraordinary remedy

reserved for exceptional cases in limited circumstances. This is not such a case. Indeed, for reasons

discussed in more detail below, the circumstances in which Plaintiff has made his request weigh

heavily against the issuance of an injunction.

I.        Preliminary Injunctions are a Disfavored, Extraordinary Remedy.

          The purpose of a preliminary injunction is to preserve the status quo and prevent irreparable

harm until the respective rights of the parties can be ascertained during a trial on the merits.

Exhibitors Poster Exchange, Inc. v. National Screen Service Corp., 441 F.2d 560, 561 (5th Cir.

1971). Plaintiff does not seek to preserve the status quo via injunction; rather, Plaintiff asks this



1
  This Motion was not served on undersigned counsel; nevertheless, Defendant files this Opposition out of an
abundance of caution.
2
  Plaintiff has titled his pleading as a “Motion for Preliminary and Permanent Injunction.” Defendant believes this is
an error as his briefing focuses exclusively on the standard for preliminary injunctions. The elements of a permanent
injunction are essentially the same as those for a preliminary injunction “with the exception that the plaintiff must
show actual success on the merits rather than a mere likelihood of success.” Amoco Prod. Co. v. Village of Gambell,
480 U.S. 531, 546 n. 12, 107 S.Ct. 1396, 94 L.Ed.2d 542 (1987). To the extent Plaintiff is also seeking a permanent
injunction, Defendant notes he has clearly fallen well short of showing actual success on the merits.


DEFENDANT’S OPPOSITION TO PLAINTIFF’S MOTION FOR INJUNCTIVE RELIEF
           Case 1:21-cv-00541-RP Document 24 Filed 07/14/21 Page 2 of 9




Court to compel Southwestern to vacate his expulsion, require Southwestern to immediately return

him to campus, and force Southwestern to remove all record of Plaintiff’s expulsion from his

academic record.

        To prevail on his request for preliminary injunction, Plaintiff must show (1) a substantial

likelihood of success on the merits, (2) a substantial threat of irreparable injury if the injunction is

not issued, (3) that the threatened injury if the injunction is denied outweighs any harm that will

result if the injunction is granted, and (4) that the grant of an injunction will not disserve the public

interest.” Jones v. Tex. Dep't of Criminal Justice, 880 F.3d 756, 759 (5th Cir. 2018) (per curiam)

(quoting Byrum v. Landreth, 566 F.3d 442, 445 (5th Cir. 2009)). A preliminary injunction is an

extraordinary remedy; it should not be granted unless the movant clearly satisfies all four

requirements. Planned Parenthood Ass’n of Hidalgo Cty. Tex., Inc. v. Suehs, 692 F.3d 343, 348

(5th Cir. 2012). Additionally, where, as here, Plaintiff seeks to alter the status quo as opposed to

preserve it, Fifth Circuit precedent is clear that a preliminary injunction “is particularly disfavored,

and should not be issued unless the facts and law clearly favor the moving party.” Roark v.

Individuals of Fed. Bur. of Prisons, Former and Current, 558 Fed. Appx. 471, 472 (5th Cir. 2014)

(quoting Martinez v. Mathews 544 F.2d 1233, 1243 (5th Cir.1976)); see also Schrier v. Univ. of

Colo., 427 F.3d 1253, 1258–59 (10th Cir. 2005); Tom Doherty Associates Inc. v. Saban Entm’t

Inc., 60 F.3d 27, 34 (2d Cir. 1995). As discussed below, the facts and law do not “clearly favor”

Plaintiff in this case.

II.     Plaintiff Has Failed to Plead and is Unable to Show Substantial Likelihood of
        Success on the Merits

        In order to show a likelihood of success, Plaintiff must, at a minimum, “present a prima

facie case.” Daniels Health Sciences, L.L.C. v. Vascular Health Sciences, L.L.C., 710 F.3d 579,

582 (5th Cir. 2013). Here, Defendants filed a 12(b)(6) motion to dismiss all of Plaintiff’s claims,

DEFENDANT’S OPPOSITION TO PLAINTIFF’S MOTION FOR INJUNCTIVE RELIEF                                PAGE 3
          Case 1:21-cv-00541-RP Document 24 Filed 07/14/21 Page 3 of 9




which is currently pending with the Court. See Dkt. No. 21, Exhibit B. Defendants have set forth

in detail the reasons Plaintiff has failed to state a claim, and incorporates by reference all of the

arguments made in its Motion to Dismiss here, in particular:

           1. Plaintiff’s Title IX claim is baseless because he has failed to adequately plead that

               he was discriminated against because of his sex. See Dkt. No. 21, Ex. B at 7–6

           2. Plaintiff’s breach of contract claim is baseless if for no other reason than the

               University complied with all aspects of its Student Sexual Misconduct Policy. See

               Dkt. No. 21, Ex. B at 16–18.

           3. Plaintiff’s claim of breach of the implied covenant of good faith and fair dealing is

               barred by binding Fifth Circuit precedent. See Dkt. No. 21, Ex. B at 18.

           4. Plaintiff’s claim of intentional infliction of emotional distress is baseless as Plaintiff

               has failed to assert extreme and outrageous conduct or that he has suffered severe

               emotional distress. See Dkt. No. 21, Ex. B at 18–21.

           5. Plaintiff’s negligence claim is baseless if for no other reason than Plaintiff has failed

               to identify a duty supported by Texas precedent that was owed to him and that

               Defendant failed to honor. See Dkt. No. 21, Ex. B at 21–24.

       Put simply, not only has Plaintiff failed entirely to demonstrate a “substantial likelihood”

of succeeding on his claims, all of Plaintiff’s claims are due to be dismissed as a matter of law.

III.   Plaintiff Cannot Show Irreparable Injury.

       A plaintiff seeking a preliminary injunction must show that irreparable injury will occur

during the pendency of the litigation unless a preliminary injunction issues. Justin Inds., Inc. v.

Choctaw Secs., L.P., 920 F.2d 262, 268 (5th Cir. 1990). A harm is irreparable where there is no

adequate remedy at law, such as monetary damages. Janvey v. Alguire, 647 F.3d 585, 600 (5th Cir.



DEFENDANT’S OPPOSITION TO PLAINTIFF’S MOTION FOR INJUNCTIVE RELIEF                               PAGE 4
            Case 1:21-cv-00541-RP Document 24 Filed 07/14/21 Page 4 of 9




2011). A showing of a speculative injury is not sufficient; there must be more than an unfounded

fear. Id. (citing Carter v. Heard, 593 F.2d 10, 12 (5th Cir. 1979)).

        Plaintiff cites a footnote in the dissent of a Fifth Circuit opinion in support of the

proposition that a “lost opportunity to continue with post-secondary education, coupled with the

possibility that a student may be unable to pursue meaningful educational opportunities elsewhere

while his name remains associated with sexual misconduct, inevitably affects professional

prospects and cannot be compensated with monetary damages.” 3 In any event, that footnote in

Judge Edith Jones’ dissent was used to support her argument that public university students were

entitled to heightened due process protections, not that such damages were irreparable for purposes

of considering whether to issue a preliminary injunction. Plummer, 860 F.3d at 782.

        The court’s decision in Pham v. Univ. of Louisiana at Monroe, 4 is instructive here. In

Pham, an expelled pharmacy student brought a lawsuit against his university for the failure to

comply with due process before his expulsion. Pham, 194 F.Supp.3d at 548. He also requested a

preliminary injunction. The district court found that since plaintiff had already been expelled at

the time he filed his suit, there was “no threat of irreparable injury or reason to preserve the status

quo because the status quo is not what is desired” and “[t]his weighs against granting a preliminary

injunction.” Id. at 548. (citing Mountain Med. Equip., Inc. v. Healthdyne, Inc., 582 F.Supp. 846,

848 (D.Colo.1984)) (“Harm that has already occurred cannot be remedied by an injunction.”); see

also Bluefield Water Ass’n, Inc. v. City of Starkville, Miss., 577 F.3d 250, 253 (5th Cir. 2009) (“We

have cautioned repeatedly that a preliminary injunction is an extraordinary remedy which should

not be granted unless the party seeking it has ‘clearly carried the burden of persuasion’ on all four


3
  See Dkt. No. 7-2 at 23 (quoting Plummer v. Univ. of Houston, 860 F.3d 767, 782 n.10 (5th Cir. 2017) (Edith, J.,
dissenting) (citation omitted).
4
  194 F. Supp.3d 534 (W.D. La. 2016), aff'd sub nom. Dung Quoc Pham v. Blaylock, 712 Fed. Appx 360 (5th Cir.
2017).

DEFENDANT’S OPPOSITION TO PLAINTIFF’S MOTION FOR INJUNCTIVE RELIEF                                       PAGE 5
               Case 1:21-cv-00541-RP Document 24 Filed 07/14/21 Page 5 of 9




requirements.”) (quoting Lake Charles Diesel Inc., v. Gen. Motors Corp., 328 F.3d 192, 195–96

(5th Cir. 2003)).

           Despite Plaintiff’s assertions that “lost opportunity to continue with post-secondary

education, coupled with the possibility that a student may be unable to pursue meaningful

educational opportunities elsewhere while his name remains associated with sexual misconduct,

inevitably affects professional prospects and cannot be compensated with monetary damages,” 5

the Fifth Circuit has never recognized irreparable harm under such circumstances, see generally

Doe v. Louisiana State University, No. 20-00379-BAJ-SDJ, 2020 WL 4193473, at *7 (M.D. La.

July 21, 2020), and courts across the country addressing the issue have rejected this proposition as

speculative, see, e.g., Doe v. Texas A&M University, No. H-20-4332, 2021 WL 257059, at *7–*8

(S.D. Tex. 01/26/2021) (slip op.) (rejecting Plaintiff’s request for preliminary injunction in Title

IX case and holding that ability to graduate on a particular timeframe and potential harm to “future

educational and employment practice” are speculative and insufficient to meet the irreparable harm

element of an injunction claim); see also id. at *8 n.1 (collecting numerous cases in federal courts

across the country rejecting nearly identical claims for injunctive relief). Notably, as the court

explained in Doe v. A&M, should Plaintiff ultimately prevail in this suit, any alleged injuries are

“compensable with monetary damages.” See id. at *7. (“Many courts have found that similar harms

are compensable in damages.”) (citing Hodges v. Bd. of Supervisors of Louisiana State Univ. &

Agric. & Mech. Coll., No. CV 20-1456, 2020 WL 5017665, at *4 (E.D. La. Aug. 25, 2020)

(“Numerous courts have reached the same conclusion in . . . cases involving delayed education

and potential reputational damage, finding that the delay was compensable and the reputational

damage was compensable and/or speculative.”); Caiola v. Saddlemire, 2013 WL 1310002, at *2



5
    Dkt. No. 7-2 at 23.

DEFENDANT’S OPPOSITION TO PLAINTIFF’S MOTION FOR INJUNCTIVE RELIEF                           PAGE 6
           Case 1:21-cv-00541-RP Document 24 Filed 07/14/21 Page 6 of 9




(D. Conn. Mar. 27, 2013) (rejecting the plaintiff’s claim that stigma of expulsion could interfere

with his career as “speculative” and noting that “[i]n order to demonstrate that he will suffer

irreparable injury, plaintiff must show that a monetary award will not adequately compensate him

for his injuries”)).

        Ultimately, while Plaintiff “will likely suffer educational delay and resulting harm while

this case is adjudicated on the merits, [] that harm is compensable in damages,” and therefore

Plaintiff failed to show that he will suffer an irreparable injury warranting a preliminary injunction.

See id. at *8.

IV.     Denial of the Injunction Serves the Public Interest.

        Any alleged harm that Doe may suffer as a result of denial of his motion is not only not

irreparable, but “does not outweigh the harm to the University and the public interest that would

result from undermining the result” of Southwestern’s disciplinary proceedings. Doe v. A&M,

2021 WL 257059, at *8. As explained in Defendants’ Motion to Dismiss, Southwestern is a

private, selective institution that has crafted rules it expects all of its community members to

comply with as well as processes for the University to assess when and whether those rules have

been violated. In large measure, these conduct standards are reflective of community and

institutional values; however, with respect to sexual misconduct, they are also obviously reflective

of legitimate concerns regarding the safety of the University community. This latter concern is

especially significant in Texas as has been memorialized in various state laws which identify

effectively dealing with campus sexual misconduct as a public policy priority for universities in

the state. See Tex. Edu. Code §§ 51.251–.260.(“Reporting Incidents of Sexual Harassment, Sexual

Assault, Dating Violence, and Stalking”); 51.281–.295 (“Sexual Harassment, Sexual Assault,

Dating Violence, and Stalking”); c.f. Doe v. Louisiana State Univ., 2020 WL 4193473, at *5



DEFENDANT’S OPPOSITION TO PLAINTIFF’S MOTION FOR INJUNCTIVE RELIEF                              PAGE 7
          Case 1:21-cv-00541-RP Document 24 Filed 07/14/21 Page 7 of 9




(“[T]he University has a strong interest in the educational process, including maintaining a safe

learning environment for all its students, while preserving its limited resources.”) (citing Doe v.

Univ. of Mississippi, 361 F.Supp.3d 597 (S.D. Miss. 2019), quoting Doe v. Cummings, 662 F.

App’x 437, 466 (6th Cir. 2016)).

       Here, Compelling the University to immediately return a student it determined engaged in

serious sexual misconduct in violation of the University’s conduct rules would undermine the

University’s right to police its own community, potentially endanger the safety of other students

on campus, and would run afoul of the spirit of Texas legislative efforts to curb campus sexual

violence. The balance of interests thus weighs in favor of denial of Plaintiff’s motion.

V.     Conclusion

       For the foregoing reasons, Plaintiff’s motion for a preliminary and/or permanent junction

should be denied.




DEFENDANT’S OPPOSITION TO PLAINTIFF’S MOTION FOR INJUNCTIVE RELIEF                          PAGE 8
          Case 1:21-cv-00541-RP Document 24 Filed 07/14/21 Page 8 of 9




                                                   Respectfully submitted,
                                            HUSCH BLACKWELL LLP
                                            111 Congress Avenue, Suite 1400
                                            Austin, Texas 78701
                                            (512) 472-5456
                                            (512) 479-1101 (fax)

                                            By: /s/ Scott D. Schneider
                                                Samuel P. Rajaratnam
                                                Texas Bar No. 24116935
                                                sammy.rajaratnam@huschblackwell.com
                                                Paige C. Duggins-Clay
                                                Texas Bar No. 24105825
                                                paige.duggins-clay@huschblackwell.com
                                                Scott D. Schneider*
                                                Texas Bar No. 24054023
                                                scott.schneider@huschblackwell.com
                                                *Pending Pro Hac Vice Admission

                                            ATTORNEYS FOR DEFENDANTS




DEFENDANT’S OPPOSITION TO PLAINTIFF’S MOTION FOR INJUNCTIVE RELIEF                  PAGE 9
          Case 1:21-cv-00541-RP Document 24 Filed 07/14/21 Page 9 of 9




                                     CERTIFICATE OF SERVICE

       I hereby certify that on the 14th day of July, 2021, I electronically filed the foregoing with
the Clerk of Court using the CM/ECF system which will send notification of such filing to the
following:

David Kenneth Sergi (No. 18036000)
Katherine Frank (No. 24105630)
Sergi and Associates P.C.
329 S. Guadalupe St.
San Marcos, TX 78666

Susan C. Stone
Kristina W. Supler
KOHRMAN JACKSON & KRANTZ, LLP
1375 E. 9th Street, 29th Floor
Cleveland, OH 44114


                                                      /s/ Scott D. Schneider
                                                      Scott D. Schneider




DEFENDANT’S OPPOSITION TO PLAINTIFF’S MOTION FOR INJUNCTIVE RELIEF
